Citation Nr: 0011111	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  99-15 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or adaptive 
equipment.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had over 20 years and 2 months of active duty 
terminating with his retirement in April 19973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision by the Department of 
Veteran's Affairs (VA) regional Office (RO) in Atlanta, 
Georgia.


REMAND

Initially, the Board finds that the veteran's claim is well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 19991) in that 
the claim is plausible.

A certification of eligibility of financial assistance in the 
purchase of an automobile or other conveyance is provided in 
cases where the veteran is entitled to compensation for a 
service-connected disability which results in either (1) loss 
or permanent loss of use of one or both feet; (2) loss or 
permanent loss of use of one or both hands; (3) the permanent 
impairment of vision of both eyes with the following status: 
Central visual acuity of 20/200 or less in the better eye, 
with corrective glasses, or central visual acuity or more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 in the better eye; or (4) for adaptive 
equipment eligibility only, ankylosis of one or both knees or 
one or both hips.  38 U.S.C.A. §§ 3901, 3902; 38 C.F.R. § 
3.808.

The law and regulations provide for the grant of automobile 
and adaptive equipment for veterans under certain 
circumstances. 38 U.S.C.A. § 3901; 38 C.F.R. § 3.808. In 38 
U.S.C.A. § 3901(1)(A), an eligible person is defined as one 
who is entitled to compensation under Chapter 11 for 
pertinent disabilities if the disability is the result of an 
injury incurred or disease contracted in or aggravated by 
active military, naval or air service. 38 C.F.R. § 3.808(a)- 
(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis. Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 
which constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 1/2 inches or more.  Also considered as loss 
of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete 
paralysis of the external popliteal (common peroneal) nerve 
and consequent foot drop, accompanied by characteristic 
organic changes, including trophic and circulatory 
disturbances and other concomitants confirmatory of complete 
paralysis of this nerve.

Service connection is in effect for the following: status 
post pneumonectomy, adenocarcinoma of the right lung, 
currently evaluated as 100 percent disabling; postoperative 
residuals, herniated discs of the cervical spine with right 
hand numbness, currently evaluated as 60 percent disabling; 
meniscectomy of the left knee, currently evaluated as 20 
percent disabling; chronic low back strain, currently 
evaluated as 20 percent disabling; fracture of the right 
hand, pes planus, bilateral hearing loss, and prostate 
cancer, each evaluated as noncompensable.

During a hearing before a member of the Board sitting at 
Atlanta, Georgia in November 1999 that veteran testified he 
had lost propulsion of the lower extremities and the ability 
to grasp with his right hand.  He states that he must use a 
wheelchair.  The Board has reviewed the recent VA examination 
and finds that a more detailed evaluation is required.  

After reviewing the recent VA examination report, the Board 
is of the opinion that a more comprehensive examination is 
warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The should obtain the current 
treatment records from the medical 
facility at Ft. Gordon, Georgia and the 
VA medical facility in Augusta, Georgia.

2.  The veteran should be afforded VA 
examinations by an orthopedist and 
neurologist in order to determine whether 
he currently experiences loss of use of 
one or both upper extremities, lower 
extremities, feet or hands as a result of 
his service- connected disabilities.  The 
veteran's claims folder and a separate 
copy of this remand should be made 
available to the examiners, the receipt 
of which should be acknowledged in the 
examination reports.  

The examiners should specifically comment 
as to whether the veteran currently 
experiences as a result of his service 
connected disabilities loss of use of one 
or both feet or of one or both hands.  
The examiners' attention is directed to 
the October 1999 statement from K. D. 
Pfeifer, D. P. M.  A complete rationale 
for all opinions expressed by the 
examiners must be provided and a 
comprehensive report which addresses the 
aforementioned, should be provided and 
associated with the claims folder.

Thereafter, the case should be reviewed by the RO.  If the 
benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).





